Exhibit 10.2

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

 

DISTRIBUTION AND SUPPLY AGREEMENT

by and between

ViroPharma Incorporated

and

Prasco, LLC

dated November 30, 2007

 

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

DEFINITIONS

     1   

ARTICLE 2

 

DISTRIBUTION RIGHTS AND OBLIGATIONS

     5   

2.1

 

Commencement Date; First Commercial Sale

     5   

2.2

 

Additional Product

     5   

2.3

 

Supply and Commercial Exploitation

     6   

2.4

 

Limitation on Distributing Competing Products

     6   

2.5

 

Distribution Obligations

     6   

2.6

 

Solicitation Outside Territory

     6   

2.7

 

Pricing

     7   

2.8

 

Reservation of Rights

     7   

2.9

 

Product Listing; NDC#; Manufacturer

     7   

2.11

 

Contract Manufacture

     7   

ARTICLE 3

 

FINANCIAL PROVISIONS

     8   

3.1

 

Supply Price

     8   

3.2

 

Net Distributable Profits

     8   

3.3

 

Quarterly Payment of Net Distributable Profits

     9   

3.4

 

Payment of Supply Price

     10   

3.5

 

Taxes and Withholding

     10   

3.6

 

Currency

     10   

3.7

 

Maintenance of Records; Audit

     10   

3.8

 

Interest on Late Payments

     12   

ARTICLE 4

 

CHANGES TO SPECIFICATIONS; REGULATORY COMMUNICATIONS

     12   

4.1

 

Mandatory Changes to Specifications

     12   

4.2

 

Discretionary Changes to Specifications

     12   

4.3

 

Regulatory Filings; Communication with Regulatory Agency

     13   

4.4

 

Distributor Communication with Regulatory Agency

     13   

 

i



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

TABLE OF CONTENTS

(continued)

 

         Page  

4.5

 

Regulatory Cooperation

     13   

4.6

 

AMP and Best Price Information

     14   

ARTICLE 5

 

ORDERS AND TERMS

     15   

5.1

 

Shipping Terms

     15   

5.2

 

Other Costs

     15   

5.3

 

Forecasts and Purchase Orders

     15   

5.4

 

Acceptance and Rejection and Product Defects

     17   

5.5

 

Product Warranty

     17   

5.6

 

Sole Remedy

     18   

5.7

 

Inspection and Audit

     18   

ARTICLE 6

 

PACKAGING AND REMINDER MATERIALS

     19   

6.1

 

Packaging

     19   

6.2

 

Reminder Labeling and Materials

     19   

6.3

 

Sampling

     20   

ARTICLE 7

 

REGULATORY; RECALLS

     21   

7.1

 

Adverse Events; FDA Audits; etc

     21   

7.2

 

Recalls

     22   

7.3

 

Information

     23   

ARTICLE 8

 

REPRESENTATIONS AND WARRANTIES

     23   

8.1

 

Manufacturer Representations and Warranties

     23   

8.2

 

Distributor Representations and Warranties

     23   

8.3

 

Disclaimer of Warranties

     24   

8.4

 

Limitations of Liabilities

     24   

ARTICLE 9

 

INDEMNIFICATION

     25   

9.1

 

Indemnification

     25   

9.2

 

Procedures

     26   

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 10

 

TERM AND TERMINATION

     26   

10.1

 

Term

     26   

10.2

 

Termination by Manufacturer

     26   

10.3

 

Termination by Distributor

     27   

10.4

 

Termination by non-defaulting party upon Event of Default

     27   

10.5

 

Termination by Mutual Agreement

     27   

10.6

 

Termination for withdrawal of NDA for Branded Product

     27   

10.7

 

Force Majeure Events

     28   

10.8

 

Statutory Rights

     28   

10.9

 

Obligations Following Termination

     28   

10.10

 

Effects of Termination

     29   

ARTICLE 11

 

CONFIDENTIALITY, PUBLIC ANNOUNCEMENTS AND DISCLOSURE

     29   

11.1

 

Confidentiality

     29   

11.2

 

Authorized Disclosure

     30   

11.3

 

SEC Filings

     30   

11.4

 

Public Announcements

     31   

11.5

 

Injunctive Relief

     31   

ARTICLE 12

 

MISCELLANEOUS

     31   

12.1

 

Insurance

     31   

12.2

 

Survival

     31   

12.3

 

Independent Contractor Status; No Joint Venture or Partnership

     31   

12.4

 

Binding Effect; Benefits; Assignment

     32   

12.5

 

Entire Agreement; Amendments

     32   

12.6

 

Severability

     32   

12.7

 

Remedies

     33   

12.8

 

Notices

     33   

12.9

 

Waivers

     33   

 

iii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

TABLE OF CONTENTS

(continued)

 

         Page  

12.10

 

Counterparts

     34   

12.11

 

Headings

     34   

12.12

 

Construction

     34   

12.13

 

Governing Law

     34   

 

iv



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

DISTRIBUTION AND SUPPLY AGREEMENT

This Distribution and Supply Agreement (this “Agreement”) is made as of
November 30, 2007 (the “Effective Date”), by and among ViroPharma Incorporated,
a Delaware corporation (hereinafter referred to as “Manufacturer”), and Prasco,
LLC, an Ohio limited liability company (hereinafter referred to as
“Distributor”).

Recitals

WHEREAS, Manufacturer will supply, and Distributor will purchase, distribute and
sell, the Products (as defined herein) in the Territory in accordance with the
terms hereof.

NOW THEREFORE, in consideration of the mutual covenants and consideration set
forth herein, the Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following defined terms shall have the meanings
set out in this Article 1.

1.1 “Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.

1.2 “Adverse Drug Experience” means any of the following: an “adverse drug
experience,” a “life-threatening adverse drug experience,” a “serious adverse
drug experience,” or an “unexpected adverse drug experience,” as those terms are
defined at 21 C.F.R. § 314.80.

1.3 “Affiliate” of a Party means any entity that directly or indirectly
controls, is controlled by, or is under common control with, such Party.

1.4 “Aggregate Inventory” means, at any given time, the total of Products in
units that Distributor has on hand at all of its storage and/or distribution
facilities and that Distributor has on order from Manufacturer.

1.5 “Allowance for Distribution and Marketing” means *** percent (***%) of ***.

1.6 “Applicable Laws” means any statute, law, treaty, rule, code, ordinance,
regulation, permit, interpretation, certificate or order of a government
authority, including the FDA, or any judgment, decision, decree, injunction,
writ, order, subpoena, or like action of any court, arbitrator or other
government entity including the U.S. Federal Food, Drug & Cosmetic Act.

1.7 “Audited Party” has the meaning given in Section 5.7(d) hereof.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

1.8 “Auditing Party” has the meaning given in Section 5.7(d) hereof.

1.9 “Bankruptcy Event” means, with respect to a Person, that such Person becomes
insolvent, or voluntary or involuntary proceedings by or against such Person are
instituted in bankruptcy or under any insolvency law, or a receiver or custodian
is appointed for such Person, or proceedings are instituted by or against such
Person for corporate reorganization or the dissolution of such Person, which
proceedings, if involuntary, shall not have been dismissed within sixty
(60) days after the date of filing, or such Person makes an assignment for the
benefit of its creditors, or substantially all of the assets of such Person are
seized or attached and not released within sixty (60) days thereafter.

1.10 “Branded Products” means the brand drug Vancocin®, manufactured and
distributed in accordance with NDA 50-606 and marketed under the Trademark.

1.11 “Change in Control” means (i) the liquidation or dissolution of a Party or
the sale or other transfer by a Party (excluding transfers to subsidiaries) of
all or substantially all of its assets; or (ii) the occurrence of a tender
offer, stock purchase, other stock acquisition, merger, consolidation,
recapitalization, reverse split, sale or transfer of assets or other
transaction, as a result of which any person, entity or group (a) becomes the
beneficial owner, directly or indirectly, of securities of a Party representing
more than 50% of the ordinary shares of such Party or representing more than 50%
of the combined voting power with respect to the election of directors (or
members of any other governing body) of such Party’s then outstanding
securities, or (b) obtains the ability to appoint a majority of the Board of
Directors (or other governing body) of a Party, or obtains the ability to direct
the operations or management of a Party or any successor to the business of a
Party; provided, however, that for purposes of this definition, the term
“Party,” in the case of Distributor, shall be deemed to mean Distributor and/or
Scion Companies, LLC, the corporate parent of Distributor.

1.12 “Commencement Date” has the meaning given in Section 2.1.

1.13 “Competitive Product” means a drug product that contains vancomycin HCl and
(a) is marketed as a generic version of any of the Branded Products or (b) is
marketed as a branded product and is indicated on its label for Clostridium
difficile associated disease and/or infection.

1.14 “Confidential Information” means all proprietary materials, data or other
information (whether or not patentable) regarding a Party’s know how, products,
business information or objectives, that is designated as confidential in
writing by the disclosing Party, whether by letter or by the use of an
appropriate stamp or legend, prior to or at the time any such material, data or
other information is disclosed by the disclosing Party to the other Party.
Notwithstanding the foregoing, materials, data or other information that are
disclosed by a Party in writing without an appropriate letter, stamp or legend,
or that are orally, electronically or visually disclosed by a Party, shall
constitute Confidential Information of such Party if (a) such Party, within ***
(***) days after such disclosure, delivers to the receiving Party a written
document or documents describing the materials, data or other information,
indicating that such materials, data or other information constitute
Confidential Information, and referencing the place and date of such oral,
visual, electronic or written disclosure and the names of the persons

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

to whom such disclosure was made, or (b) such materials, data or other
information are of the type that is customarily considered to be confidential
information by persons engaged in activities that are substantially similar to
the activities being engaged in by the Parties.

1.15 “Distributor Discretionary Change” has the meaning given in Section 4.2(b)
hereof.

1.16 “Event of Default” has the meaning given in Section 10.4 hereof.

1.17 “FDA” means the United States Food and Drug Administration.

1.18 “Field Alert Report Event” means, as provided in 21 C.F.R. § 314.81(b)(1),
information concerning any incident that causes the drug product, or its
labeling to be mistaken for, or applied to, another article; or information
concerning any bacteriological contamination, or any significant chemical,
physical, or other change or deterioration in the distributed drug product, or
any failure of one or more distributed batches of the drug product to meet the
specification established for it in the application.

1.19 “First Commercial Sale” means the date of the first sale of a Product to a
Third Party in the Territory pursuant to the terms of this Agreement.

1.20 “Force Majeure Event” has the meaning given in Section 10.7 hereof.

1.21 “Initial Products” means the 125 mg and 250 mg oral capsule dosage forms
the Branded Products in finished final packaging form as contemplated by this
Agreement.

1.22 “Initial Term” has the meaning given in Section 10.1 hereof.

1.23 “Manufacturer Discretionary Change” has the meaning given in Section 4.2(a)
hereof.

1.24 “NDA” means a New Drug Application pursuant to Section 505 of the Act (21
U.S.C. Section 355), or the applicable regulations (21 CFR Part 314), including
any supplements, amendments or modifications submitted to or required by the FDA
or any successor application or procedure for approval to market a
pharmaceutical product.

1.25 “NDC#” means a unique 3-segment number that identifies the labeler/vendor,
the product and the trade package size.

1.26 “Net Distributable Profits” for a quarter means Distributor’s Net Sales of
all Products in the Territory for such quarter minus the sum of (a) the Supply
Price for such Products (as incurred or calculated for the applicable quarter),
(b) the Allowance for Distribution and Marketing for such Net Sales, and (c) all
actual and reasonable costs incurred by Distributor associated with the *** and
*** of Products to Distributor, including the cost of ***, ***, ***, ***, and
***, provided that except as provided in Section 3.2(c), in no event shall Net
Distributable Profits be less than ***for any quarterly period; for the sake of
clarity, in the event that the calculation of Net Distributable Profits yields a
number less than $***, in no circumstances shall Manufacturer owe a refund,
credit, reimbursement or any other compensation to Distributor, except as
provided in Section 3.2(c).

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

1.27 “Net Sales” means the gross amount billed or invoiced to independent Third
Party customers (including taxes) for sales of Products on an SKU basis
(“Distributor’s Selling Price”), less reasonable and customary deductions,
consistent with Distributor’s financial reporting practices, for (a) quantity,
trade or cash discounts or allowances (including customer rebates) actually
allowed and taken, (b) amounts accrued by reason of rejections or returns of
goods and government mandated rebates, or because of chargebacks or Retroactive
Price Reductions and (c) taxes charged to the customer and itemized on the
invoice and directly related to the sale of Products, all determined in
accordance with United States generally accepted accounting principles
consistently applied. Products shall be considered sold by Distributor as of the
date of the earliest to occur of shipment (if title passes to the customer at
the time of shipment), delivery, billing or payment. Net Sales are subject to
adjustment in accordance with the provisions of Section 2.7.

1.28 “Party” means Manufacturer or Distributor, as the case may be, and
“Parties” means Manufacturer and Distributor.

1.29 “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

1.30 “Product Listing” means filing with the FDA a list of drugs in commercial
distribution as required by law.

1.31 “Products” means, collectively, the Initial Products and any other dosage
formulation of vancomycin HCL that Manufacturer has elected to include in this
Agreement pursuant to Section 2.2.

1.32 “Regulatory Agency” means the FDA and the regulatory agency or notified
body in a country that performs the same or equivalent function as the FDA in
the United States. Any reference to a rule or requirement of the FDA herein
shall refer, if the circumstances make it applicable, to the equivalent rule or
requirement of any other Regulatory Agency.

1.33 “Required Manufacturing Change” has the meaning given in Section 4.1
hereof.

1.34 “Retroactive Price Reduction” means an effective reduction in the selling
price for Products that occurs after Distributor’s Third Party customer
purchases the Product, provided the reduction is consistent with industry
practices relating to shelf stock adjustments and in-transit adjustments and is
documented by a credit memo issued by Distributor to its customer (or by the
customer to Distributor) or implemented by any other form of payment, such as a
check or free goods.

1.35 “Rolling Forecast” has the meaning given in Section 5.3(a) hereof.

1.36 “SKU” means a given package size of a given strength of Product.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

1.37 “Specifications” means the specifications for each Product contained in the
NDA for the Branded Products.

1.38 “Supply Price” has the meaning given in Section 3.1 hereof.

1.39 “Term” has the meaning given in Section 10.1 hereof.

1.40 “Territory” means the United States of America, its territories and
possessions.

1.41 “Third Party(ies)” means any Person other than the Parties or their
respective Affiliates.

1.42 “Trademark” means Vancocin®.

ARTICLE 2

DISTRIBUTION RIGHTS AND OBLIGATIONS

2.1 Commencement Date; First Commercial Sale. Manufacturer shall have the sole
right and discretion to determine if and when to launch the Products with
Distributor under this Agreement. If Manufacturer decides to so launch the
Products, Manufacturer shall provide Distributor with written notice specifying
a date for Distributor to commence distributing and marketing the Products. A
notice delivered by Manufacturer under this Section 2.1 is referred to herein as
a “Commencement Notice,” and the date specified in a Commencement Notice is
referred to herein as the “Commencement Date.” Effective as of the Commencement
Date, Manufacturer grants to Distributor a license under the NDA for the Branded
Products to distribute and sell the Products in the Territory as generic
products. Upon delivery of the Commencement Notice, Manufacturer shall supply
the Products to Distributor (except for pre-launch supply quantities, which
Manufacturer may supply prior to the Commencement Notice), and Distributor shall
distribute and market the Products in the Territory as generic products
commencing as of the Commencement Date, in each case in accordance with this
Agreement. Until the Commencement Date, Manufacturer shall have no obligation to
supply Products to Distributor, and Distributor shall have no right to
distribute, advertise, promote or sell the Products, except that, with
Manufacturer’s prior written consent in Manufacturer’s sole discretion,
Distributor may engage in pre-booking activities of the type described in
Exhibit 2.1. If Manufacturer does not elect to send a Commencement Notice,
Distributor’s sole right shall be to terminate this Agreement in accordance with
Section 10.3(a) hereof. Distributor shall launch the Products no later than the
later of (x) the Commencement Date, (y) a date within *** (***) business days
after Distributor’s receipt of the Commencement Notice, and (z) a date within
*** (***) business days after Distributor’s receipt of launch quantities of the
Products in compliance with this Agreement. Within *** (***) days after the
First Commercial Sale, Distributor shall send written notice to Manufacturer
specifying the date of the First Commercial Sale.

2.2 Additional Product. During the Term, Manufacturer may specify additional
dosage forms of vancomycin HCl, either as a single entity or in combination, to
be included in the definition of “Product” and to be distributed and sold by
Distributor in accordance with this

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Agreement (an “Added Product”). If Manufacturer elects to include Added Product,
Manufacturer shall provide Distributor prior written notice of such election
(the “Added Product Election”), together with the Supply Price for such Added
Product (the “Added Product Supply Price”). The Added Product Election shall de
deemed to amend Exhibit 3.1 to establish the Added Product Supply Price. The
Supply Price for such added Product shall be determined in accordance with the
same criteria as the Supply Prices set forth in Exhibit 3.1. Following such
Added Product Election, such added Product shall be deemed a “Product” for all
purposes hereunder. Distributor shall launch such added Products within ***
(***) business days after the later of (x) Distributor’s receipt of the Added
Product Election, and (y) Distributor’s receipt of launch quantities of such
added Products.

2.3 Supply and Commercial Exploitation. Distributor shall purchase all of its
requirements of the Products exclusively from Manufacturer and in accordance
with this Agreement. The purchase price paid by Distributor for Products shall
equal the Supply Price payable under Section 3.1 plus the percentage of Net
Distributable Profits payable under Section 3.2. Distributor shall use
commercially reasonable efforts to distribute, promote and expand the sale of
the Products as generic products in the Territory. In promoting and distributing
the Products, Distributor shall not use the Trademark or any other trademark or
trade name, except that Distributor may, in a manner consistent with Applicable
Laws and subject to the provisions of Section 6.4: (a) use the Trademark on
promotional materials to the extent necessary to indicate that the Products are
substitutable for the Branded Products and are “authorized generics” of the
Branded Products, and (b) identify itself as the distributor of the Product
using its “Prasco” trade name and trade dress.

2.4 Limitation on Distributing Competing Products. Except for Distributor’s
distribution and sale of the Products in accordance with this Agreement, during
the Term, Distributor shall not, and Distributor shall cause its Affiliates to
not, purchase, manufacture, supply, promote, advertise, merchandise, distribute,
sell or offer for sale, directly or indirectly any Competitive Product in the
Territory. During the Term, Manufacturer shall not distribute or sell or
authorize or permit the distribution or sale of any Product or Products as a
generic product in the Territory other than through Distributor.

2.5 Distribution Obligations. Distributor shall comply with all Applicable Laws
and act in a manner consistent with industry practices as a pharmaceutical
distributor, including: (a) store, handle and distribute its inventory of the
Products in clean and sanitary conditions as required to maintain the quality
and traceability of the Products, and in accordance with the labeling for the
Products; (b) not alter the Products in any manner; (c) comply with the Act and
all other applicable federal, state and local food, health and other relevant
laws and regulations within the Territory in connection with its distribution
and sale of the Products; and (d) not promote or market the Products in any
manner which is inconsistent with the labeling of the Products or applicable
laws and regulations (including without limitation, 21 CFR Section 201), or
otherwise make any false or misleading representations to customers or others
regarding the Products.

2.6 Solicitation Outside Territory. Distributor shall not, and Distributor shall
cause its Affiliates to not (a) solicit orders for sales of any Product or
Products to any existing or prospective customer outside the Territory,
(b) deliver or tender (or cause to be delivered or

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

tendered) any Product or Products outside of the Territory, or (c) sell any
Product or Products to, or solicit any sales from, a customer if Distributor
knows or has reason to know that such customer intends to resell the Products
outside of the Territory.

2.7 Pricing. Distributor shall have sole discretion in establishing the prices
at which Distributor sells the Products. In exercising its pricing discretion,
if Distributor or its Affiliates sell Products to a customer who also purchases
other products or services from Distributor or its Affiliates, then Distributor
agrees not to, and shall require its Affiliates not to, allocate the sales price
of the jointly-purchased units of the Product and the other products or
services, or any discounts offered in connection therewith, in a manner that is
reasonably likely to disadvantage Distributor’s Net Sales of the Products in
order to benefit sales or prices of other products or services offered by
Distributor or its Affiliates. Distributor also agrees that if it violates the
foregoing prohibitions, including if it prices the Products in order to gain or
maintain sales of other products, then for purposes of calculating the payments
due hereunder, then, in addition to any other remedies available to
Manufacturer, the Net Sales shall be adjusted to reverse any discount or other
incentive provided by Distributor that was in excess of customary discounts for
the Products (taking into consideration all relevant data for the Product,
including similar products marketed under similar market conditions by
Distributor and/or similarly situated distributors).

2.8 Reservation of Rights. Except as expressly provided in this Agreement,
Manufacturer is not granting to Distributor any right, title or interest,
whether express or implied. Nothing in this Agreement shall preclude or prevent
Manufacturer or its Affiliates from manufacturing, marketing or selling the
Branded Products (either by itself or through a Third Party) in the Territory,
except that during the Term, Manufacturer shall not authorize the distribution
or sale of any Product or Products as a generic product in the Territory other
than through Distributor. Except as set forth in Section 2.1, nothing contained
in this Agreement shall grant (or be construed as granting) to Distributor any
right, title or interest in, to or under any NDA held in the name of
Manufacturer, or any supplement thereto, or any other intellectual property
right owned or controlled by Manufacturer.

2.9 Product Listing; NDC#; Manufacturer. Distributor shall be responsible for
complying with the Product Listing requirements with respect to the Products.
Distributor shall distribute and sell the Products using only a NDC# that
reflects Distributor as the distributing and selling party. Distributor shall
take all actions necessary to obtain such new NDC# prior to the Commencement
Date with prior notice to and approval from Manufacturer.

2.10 Contract Manufacture. Distributor acknowledges and agrees that Manufacturer
uses Affiliates and/or Third Parties to contract manufacture or package the
Products. Manufacturer acknowledges and agrees that such arrangements shall not
limit Manufacturer’s obligations under this Agreement, subject to the provisions
of Section 10.7.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

ARTICLE 3

FINANCIAL PROVISIONS

3.1 Supply Price.

(a) Distributor shall pay Manufacturer a supply price for the Products on an SKU
basis. The initial supply price for each Product is set forth in Exhibit 3.1,
and each such price shall be subject to adjustment from time to time as set
forth herein. With respect to each Product, the price set forth in Exhibit 3.1
as adjusted from time to time as set forth herein is referred to as the “Supply
Price.”

(b) The Supply Price for each Product shall remain firm for so long as
Manufacturer’s Actual Cost for that Product has not changed. Upon a change in
Manufacturer’s Actual Cost for a Product, the Supply Price for that Product
shall be increased or decreased (as applicable) to reflect Manufacturer’s Actual
Cost for that Product on a first-in first-out basis. Manufacturer shall promptly
give Distributor written notice of any change in its Actual Cost.

(c) In no event shall the Supply Price be less than Manufacturer’s Actual Cost.

(d) The term “Actual Cost” means (i) Manufacturer’s documented costs paid to its
Third Party manufacturers for Products, plus (ii) the amount included in the per
carton Supply Price set forth in Exhibit 3.1 relating to the cost of one
full-time equivalent employee allocated to support the Products. (The amount in
item (ii) is not subject to change during the Term.)

3.2 Net Distributable Profits.

(a) Following the Commencement Date, and during the remaining Term, Distributor
shall pay Manufacturer a percentage of Net Distributable Profits per quarter as
specified in Exhibit 3.2 and shall make such payments in accordance with
Section 3.3. For purposes hereof, a “quarter” is measured as follows: (i) for
the first quarter, the stub period beginning on the date of the First Commercial
Sale and ending on the last day of the calendar quarter (March
31, June 30, September 30 or December 31) in which the First Commercial Sale
occurs; (ii) for the next succeeding quarters, the full calendar quarter period;
and (iii) for the final quarter, the stub period beginning on the first day of
the calendar quarter and ending on the termination or expiration of this
Agreement. Notwithstanding the foregoing, if the First Commercial Sale occurs on
a date that makes the first stub period less than two months, then for purposes
of this Agreement, the “first quarter” shall be the period beginning on the date
of the First Commercial Sale and ending on the last day of the first full
calendar quarter after the stub period.

(b) The Parties acknowledge that the deductions from Net Sales set forth in
Section 1.28(b) shall be accrued during the applicable quarter but that the
actual deductions of such items for such quarter may not finally be known until
after Distributor makes a payment to Manufacturer under Section 3.3(b) for such
quarter. Accordingly, on an ongoing basis, Distributor shall compare actual
deductions for such items against the accruals for such items used to calculate
payments under Section 3.3(b) in prior quarters. Within ******(***) days after
the end of each calendar quarter, Distributor shall provide to Manufacturer (in
accordance with the Accrual Rollforward Report included in Exhibit 3.2(b)) a

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

rollforward of accrual activity during the previous quarter. Such rollforward
shall show accruals at the beginning of the period, additions to accruals,
actual charges against such accruals, any adjustments to accruals deemed
necessary by Distributor, and ending accruals held by Distributor at the end of
the calendar quarter. Any adjustments to existing accruals shall be included in
the computation of Net Sales in the month following the distribution of the
accrual analysis.

(c) Upon the expiration or termination of this Agreement, Distributor shall
continue to provide Manufacturer with an Accrual Rollforward Report as provided
above until all adjustments to existing accruals are determined, and within ***
(***) days after Distributor delivers each such Accrual Rollforward Report,
(i) if Distributor reports a decrease in amounts previously accrued, Distributor
shall pay Manufacturer the resulting increase in Manufacturer’s share of Net
Distributable Profits, and (ii) if Distributor reports an increase in amounts
previously accrued, Manufacturer shall pay Distributor the resulting decrease in
Manufacturer’s share of Net Distributable Profits. Nothing contained herein
shall require Manufacturer to pay any disputed amounts set forth in such report
or notice, or otherwise constitute a waiver of any right of Manufacturer to
dispute the amounts set forth in such report or notice.

3.3 Quarterly Payment of Net Distributable Profits. During the period commencing
after the First Commercial Sale and continuing thereafter until the end of the
calendar quarter in which this Agreement terminates or expires:

(a) Within *** (***) days after the end of each calendar ***, ending after the
Commencement Date, Distributor shall deliver to Manufacturer a written report,
showing with respect to the immediately preceding *** (i) inventory of Product
in Distributor’s distribution facilities as of the first and last days of such
***, and units of Product received and shipped during such *** (all in
accordance with the report included in Exhibit 3.3(a)(i)), and (ii) the
calculation of the Net Sales, Net Distributable Profits, and Manufacturer’s
share of Net Distributable Profits made in accordance with the report included
in Exhibit 3.3(a)(ii), including where Exhibit 3.3(a)(ii) references
“adjustments,” Distributor’s actual experience. Within ******(***) days after
the end of each calendar quarter, Distributor shall submit to Manufacturer a
written report in the form of Exhibit 3.3(a)(ii), completed with respect to the
prior quarter.

(b) Simultaneously with the delivery of such written report, Distributor shall
remit the total amount due to Manufacturer for Net Distributable Profits for
such calendar quarter by wire transfer in U.S. dollars to the credit of such
bank account as shall be designated in advance by Manufacturer.

(c) Within *** (***) calendar days after the end of each calendar quarter,
Distributor shall submit to Manufacturer a written report setting forth its
reasonable good faith estimates of the information to be provided pursuant to
the last sentence of Section 3.3(a) in order to allow Manufacturer to comply
with internal reporting obligations.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

(d) Within *** (***) calendar days after the end of each calendar quarter,
Distributor shall submit to Manufacturer a written forecast of Net Distributable
Profits for the next twelve months.

3.4 Payment of Supply Price. Distributor shall pay Manufacturer’s invoices:
(a) within *** (***) days from the launch date for all Products shipped by
Manufacturer prior to launch or within *** (***) days after launch; and
(b) within *** (***) days from the date of invoice for all Products shipped by
Manufacturer thereafter. For all Products added under Section 2.2, Distributor
shall pay Manufacturer’s invoices: (I) within *** (***) days from the launch
date for all Added Products shipped by Manufacturer prior to launch or within
*** (***) days after launch; and (II) within *** (***) days from the date of
invoice for all Added Products shipped by Manufacturer thereafter. The date of
each invoice shall be the date of ***. Distributor shall make payment without
deduction, deferment, set-off, lien or counterclaim of any nature, other than
for rejected or returned goods for which Manufacturer has issued a credit
acknowledgment.

3.5 Taxes and Withholding. Distributor shall make all payments to Manufacturer
under this Agreement without any deduction or withholding for, or on account of,
any tax.

3.6 Currency. All amounts hereunder, including, without limitation, Net Sales,
expense amounts and the amounts due to Manufacturer hereunder, shall be
expressed in U.S. dollars.

3.7 Maintenance of Records by Distributor; Audit by Manufacturer. Distributor
shall maintain, and shall require its Affiliates and subdistributors to
maintain, complete and accurate books and records in connection with the
handling, sale, and distribution of all Products hereunder, as necessary to
allow the accurate calculation consistent with generally accepted accounting
principles of the amounts due to Manufacturer, the reporting obligations
contemplated herein, and compliance with the terms of this Agreement, and
Distributor shall maintain such books and records for a period of at least ***
(***) years after the end of the calendar year in which they were generated, or
for such longer period as may be required by law. Without limiting the
generality of the foregoing, such books and records shall include information
pertaining to, with respect to the Products, Federal Supply Schedule prices
(chargebacks); PHS prices (340B chargebacks); Medicaid Rebate per unit for each
presentation for a given quarter; and returns activity. Manufacturer shall have
the right to engage an independent accounting firm reasonably acceptable to
Distributor, at Manufacturer’s expense, which shall have the right to examine in
confidence the relevant books and records as may be reasonably necessary to
determine or verify the amount of payments due hereunder and compliance with
obligations hereof. Such accounting firm shall conduct such examination, and
Distributor shall make such books and records available, during normal business
hours at the facility(ies) where such books and records are maintained. Each
such examination shall be limited to pertinent books and records for any *** not
more than *** (***) months prior to the date of request; provided that
Manufacturer shall not be permitted to audit the same period of time more than
once. Before permitting such independent accounting firm to have access to such
books and records, Distributor may require such independent accounting firm and
its personnel involved in such audit to sign a confidentiality agreement (in
form and substance reasonably acceptable to Distributor) as to any Confidential
Information which is to be provided to such accounting firm or to which such
accounting firm will have access while conducting the audit under this
Section 3.7.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

The independent accounting firm will prepare and provide to each Party a written
report stating whether the reports submitted and amounts paid are correct or
incorrect and the amounts of any discrepancies. If there was an underpayment by
Distributor hereunder, Distributor shall promptly (but in no event later than
*** (***) days after its receipt of the independent auditor’s report so
concluding) make payment to Manufacturer of any shortfall by wire transfer in
U.S. dollars. If there was an overpayment by Distributor hereunder, Manufacturer
shall promptly (but in no event later than *** (***) days after Manufacturer’s
receipt of the independent auditor’s report so concluding) refund to Distributor
the excess amount by wire transfer in U.S. dollars. In the event of any
underpayment by Distributor resulting in a cumulative discrepancy during any
calendar year in excess of the greater of (i) ***% and (ii) ***dollars ($***),
all costs of the audit, including the expenses of the independent accounting
firm, shall be borne and promptly paid by Distributor. Manufacturer shall not
carry out the audits provided for under this Section 3.7 more than once per year
unless there is reasonable cause for an additional audit (including, but not
limited to, following up any prior discrepancies noted in the course of prior
audits). The audit shall be conducted in a manner that minimizes disruption of
the business operations of Distributor.

3.8 Maintenance of Records by Manufacturer; Audit by Distributor. Manufacturer
shall maintain complete and accurate books and records to allow the accurate
calculation of Manufacturer’s Actual Cost, and Manufacturer shall maintain such
books and records for a period of at least *** (***) years after the end of the
calendar year in which they were generated, or for such longer period as may be
required by law. Distributor shall have the right to engage an independent
accounting firm reasonably acceptable to Manufacturer, at Distributor’s expense,
which shall have the right to examine in confidence the relevant books and
records as may be reasonably necessary to determine or verify Manufacturer’s
Actual Cost. Such accounting firm shall conduct such examination, and
Manufacturer shall make such books and records available, during normal business
hours at the facility(ies) where such books and records are maintained. Each
such examination shall be limited to pertinent books and records for any year
ending not more than *** (***) months prior to the date of request; provided
that Distributor shall not be permitted to audit the same period of time more
than once. Before permitting such independent accounting firm to have access to
such books and records, Manufacturer may require such independent accounting
firm and its personnel involved in such audit to sign a confidentiality
agreement (in form and substance reasonably acceptable to Manufacturer) as to
any Confidential Information which is to be provided to such accounting firm or
to which such accounting firm will have access while conducting the audit under
this Section 3.8. The independent accounting firm will prepare and provide to
each Party a written report stating whether Manufacturer’s Actual Cost as
reported by Manufacturer for the subject period is correct or incorrect and the
amounts of any discrepancies. If there was an over charge of Actual Cost by
Manufacturer hereunder, Manufacturer shall promptly (but in no event later than
*** (***) days after its receipt of the independent auditor’s report so
concluding) make payment to Distributor of any shortfall by wire transfer in
U.S. dollars. If there was an under charge by Manufacturer hereunder,
Distributor shall promptly (but in no event later than *** (***) days after
Distributor’s receipt of the independent auditor’s report so concluding) refund
to Manufacturer the excess amount by wire transfer in U.S. dollars. In the event
of any over charge of Actual Cost by Manufacturer resulting in a cumulative
discrepancy during any calendar year in excess of the greater of (i) ***% and
(ii) ***dollars ($***), all costs of the audit, including the expenses of the
independent accounting firm, shall be borne and promptly paid by Manufacturer.
Distributor shall

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

not carry out the audits provided for under this Section 3.8 more than once per
year unless there is reasonable cause for an additional audit (including, but
not limited to, following up any prior discrepancies noted in the course of
prior audits). The audit shall be conducted in a manner that minimizes
disruption of the business operations of Manufacturer.

3.9 Interest on Late Payments. If any payment under this Agreement is late,
interest shall accrue on the past due amount at a rate equal to the lesser of
(a) *** percent per annum, and (b) the maximum rate permitted by law. Time for
any payments hereunder shall be of the essence.

ARTICLE 4

MARKET REQUIREMENTS AND SPECIFICATIONS

4.1 Mandatory Changes to Specifications. Manufacturer shall use commercially
reasonable efforts to make changes to the Specifications that are required by
applicable law (a “Required Manufacturing Change”). Manufacturer shall notify
Distributor of such proposed changes prior to implementing such changes.
Manufacturer shall bear the cost of all internal and external costs incurred by
Manufacturer as a result of a Required Manufacturing Change.

4.2 Discretionary Changes to Specifications.

(a) Manufacturer shall be permitted to make changes to the Specifications or
manufacturing processes that are not Required Manufacturing Changes (a
“Manufacturer Discretionary Change”); provided, however, that Manufacturer shall
use commercially reasonable efforts to provide Distributor at least *** (***)
days prior notice of any such Manufacturer Discretionary Change, and
Manufacturer shall comply with all applicable legal requirements concerning any
Manufacturer Discretionary Change. For the avoidance of doubt, Manufacturer
shall pay all of its own costs associated with a Manufacturer Discretionary
Change pursuant to this Section 4.2(a). At any time during the Term,
Manufacturer may in its sole discretion, without the consent of Distributor but
with prior notice to Distributor, change the manufacturer used in the
manufacturing or labeling of Products and change any suppliers of raw materials
or components used in making such Products. Distributor shall cooperate with
Manufacturer in a reasonable manner to effect such change or transfer.
Manufacturer shall be responsible for making any required regulatory filings
with respect to such change in supplier or manufacturing facility and shall be
responsible for obtaining all approvals in connection therewith.

(b) Distributor shall be permitted to make changes to the labeling that are not
Required Manufacturing Changes (a “Distributor Discretionary Change”); provided,
however, that Distributor shall provide Manufacturer at least *** (***) days
prior notice of any such Distributor Discretionary Change, and Distributor shall
comply, and take all actions necessary for Manufacturer to comply with, with all
applicable legal requirements concerning any Distributor Discretionary Change.
Distributor shall pay all costs associated with a Distributor Discretionary
Change pursuant to this Section 4.2(b), including but not limited to all of
Manufacturer’s documented costs to produce all materials then in inventory or
production that will require modification as a result of a Distributor
Discretionary Change.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

4.3 Regulatory Filings; Communication with Regulatory Agency. Manufacturer will
have control over, and authority and responsibility for, monitoring and
coordinating all maintenance of, regulatory actions with respect to, and
communications and filings with and submissions to, any Regulatory Agency with
respect to the NDA for the Products and the distribution and sale of the
Products under this Agreement, including making all filings with the FDA
required for any Required Manufacturing Change or Manufacturer Discretionary
Change, product recalls, as well as reporting of Adverse Events. Manufacturer
shall use commercially reasonable efforts to make such filings with applicable
Regulatory Agencies as necessary for Manufacturer to carry out its obligations
under this Agreement. Notwithstanding the foregoing, Distributor shall have the
responsibility to communicate with any Regulatory Agency or other governmental
authority concerning Product Listing, all obligations for Medicaid rebates, and
Medicare “Average Sales Price” reporting and payments required thereunder.

4.4 Distributor Communication with Regulatory Agency. If Distributor reasonably
concludes, after consultation with its regulatory counsel, that it is necessary
or advisable for Distributor to communicate with a Regulatory Agency regarding
Distributor’s activities under this Agreement, then Distributor shall so advise
Manufacturer and provide Manufacturer with copies of all correspondence between
Distributor and the applicable Regulatory Agency as well as access to
Distributor’s regulatory counsel and advisors. Distributor shall provide
Manufacturer with copies of all correspondence, documents and materials received
from a Regulatory Agency concerning any Product or any activities under this
Agreement within *** (***) hours of Distributor’s receipt of any such item.
Distributor shall provide Manufacturer with copies of any proposed
correspondence to a Regulatory Agency that relates to any Product or any
activities under this Agreement at least *** (***) days before the submission of
such correspondence. Distributor shall adopt all reasonable suggestions and
recommendations of Manufacturer concerning any meeting or written or oral
communication with such Regulatory Agency. Manufacturer and Distributor will
work to achieve consensus with the ultimate decision residing with the
Manufacturer as owner of the NDA.

4.5 Regulatory Cooperation. Each Party shall provide the other with all
reasonable assistance and take all actions reasonably needed to enable such
other Party to comply with any law applicable to such other Party’s activities
under this Agreement. Such assistance and actions shall include, without
limitation, informing the other Party within *** (***) hours of receiving any
information that:

(a) Raises any material concerns regarding the safety or efficacy of any
Product;

(b) Indicates or suggests a potential material liability for either Party to
Third Parties arising in connection with any Product;

(c) Is reasonably likely to lead to a recall or market withdrawal of any Product
in the Territory; or

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

(d) Concerns any ongoing or potential investigation, inspection, detention,
seizure or injunction involving any Product by any Regulatory Agency in the
Territory.

(e) Manufacturer and Distributor shall, in each such case, jointly determine
whether subsequent notification to a Regulatory Agency is required, and if
necessary, which Party shall provide such notification.

4.6 Rebates; Data Reporting.

(a) Payment and processing of rebates on the Products. Distributor shall be
solely responsible for, and shall comply with the Applicable Laws governing, all
federal, state and local government and private purchasing, pricing or
reimbursement programs with respect to the Products sold by Distributor,
including taking all necessary and proper steps to execute agreements and file
other appropriate reports and other documents with governmental and private
entities. Distributor shall be solely responsible for, and shall comply with the
Applicable Laws governing, payment and processing of all rebates, whether
required by contract or local, state or federal law, for the Products sold by
Distributor.

(b) Reporting of data to Manufacturer. Distributor will provide in a timely
manner all data and information that is required by Manufacturer to comply with
government reporting obligations, including, without limitation, data required
pursuant to Section 3.3(a).

(c) Confidential Treatment of Information. Manufacturer shall use data and
information provided by Distributor under this Section 4.6 for the limited
purpose of complying with Manufacturer’s government reporting obligations and
for no other purpose.

(d) Certain Representations and Warranties. Distributor understands that
Manufacturer is required to incorporate the information provided by Distributor
to Manufacturer under this Agreement, including this Section 4.6, in certified
submissions from Manufacturer to the Centers for Medicare and Medicaid Services
(“CMS”) and that Manufacturer is reasonably relying on Distributor for the
timely and accurate calculation of the information provided to Manufacturer.
Accordingly, Distributor represents and warrants, as of the Effective Date and
the dates of all such certified submissions that the information provided to
Manufacturer in its financial reports, including under this Section 4.6, is and
shall be current, complete and accurate based on the best information available
at the time of each submission, and is calculated pursuant to Distributor’s
standard calculation methodology for financial and governmental reporting
purposes. If required by applicable Law, including without limitation CMS
regulations and guidances, or reasonably requested by Manufacturer, an
authorized officer of Distributor will provide to Manufacturer a certification
containing such representation and warranties.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

ARTICLE 5

ORDERS AND TERMS

5.1 Shipping Terms. All shipments of Products will be in packaged form and shall
be accompanied by a packing slip that describes the Products and states the
purchase order number. Manufacturer shall cause its Third Party Product supplier
to provide with each shipment a Certificate of Analysis for each lot of the
Products included in the shipment. Each Certificate of Analysis shall include,
at a minimum, the Product name, batch number, date of manufacture, analytical
test results, product specifications, microbiological test results (if
applicable), and certification by Manufacturer’s Third Party Product supplier
that all Specifications have been met and that the Product was produced and
tested in accordance with cGMP requirements. To the extent there is any conflict
or inconsistency between this Agreement and any purchase order, purchase order
release, confirmation, acceptance or any similar document, the terms of this
Agreement shall govern. Delivery terms for Products shall be *** (Incoterms
2000) ***, ***or such other ***mutually agreed to by the Parties. Risk of loss
and title shall pass to Distributor once the Products are ***on the ***of ***,
notwithstanding Distributor’s obligation to pay to Manufacturer a portion of Net
Distributable Profits. Distributor shall be responsible for all ***, ***, ***,
***, ***and ***associated with the ***of Products.

5.2 Other Costs. Except as expressly set forth in this Agreement, Distributor
shall be solely responsible for all costs and expenses related to the marketing,
sale and distribution of Products in the Territory.

5.3 Forecasts and Purchase Orders.

(a) Forecasts. Commencing on the Effective Date with respect to quantities
required for launch of the Product, and on the first business day of each
calendar *** following the Commencement Date, Distributor shall provide to
Manufacturer a non-binding (except as provided in Section 5.3(b)), good faith
written estimate (the “Rolling Forecast”) by *** of Distributor’s quantity
requirements for Products by SKU for next ***. For example, Distributor’s
Rolling Forecast provided on *** of any *** shall cover the period from ***
through *** of that ***.

(b) Ongoing Firm Orders. Accompanying each Rolling Forecast, Distributor shall
place *** binding purchase orders for Products for the *** contained in such
Rolling Forecast, by written or electronic purchase order to Manufacturer (or by
any other means agreed to by the Parties), except that the binding purchase
orders accompanying the first Rolling Forecast shall cover the first ***
(***)*** contained in such Rolling Forecast. For example, Distributor’s Rolling
Forecast provided on ***of any ***shall include binding purchase orders for ***
of that ***; the binding purchase order for *** of that *** having already been
delivered by Distributor in connection with its *** Rolling Forecast and the
binding purchase order for *** having already been delivered by Distributor in
connection with its *** Rolling Forecast. Distributor shall be required to
purchase at a minimum ***% of the amount of Products forecast for the first ***
(***) *** of each Rolling Forecast, except that if Manufacturer fails to meet
the order quantity or delivery requirements under Section 5.3(d) and Distributor
reasonably determines that the failure has reduced or is reasonably likely to
reduce

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

the demand of Distributor’s customers for the Products, Distributor may by
written notice to Manufacturer, within *** (***) days after the failure, reduce
Distributor’s binding commitments under the Rolling Forecast then in effect to
reflect such actual or expected reduction in demand, and Distributor may also
reduce future Rolling Forecasts to reflect such actual or expected reduction in
demand. Manufacturer shall not be required to accept any firm orders for
Products that do not comply with the requirements of this Agreement or that
exceed ***% of the units of Products contained in the immediately preceding
Rolling Forecast. For example, if Manufacturer received a Rolling Forecast on
*** of a *** indicating *** units of Products for *** of that ***, Manufacturer
shall not be required to supply more than *** units of Products in *** of that
*** when the next Rolling Forecast is received on *** of that ***. Each purchase
order shall specify the quantity and type of each Product by SKU and delivery
schedule. The delivery dates specified by Distributor shall be no earlier than
the *** business day of the month for which a purchase order was placed (e.g., a
purchase order received *** for Products in *** will not be delivered earlier
than the *** business day in ***). Orders must be for *** size quantities of
Product in accordance with Exhibit 5.3(b) hereto, which may be amended by
written notice from Manufacturer from time to time. Manufacturer shall use its
commercially reasonable efforts to fulfill purchase orders submitted to
Manufacturer which meet the volume requirements set forth in this Section.

(c) Dating. All Products supplied by Manufacturer shall, upon receipt by
Distributor or its designee, have dating no less than *** (***) months prior to
expiration. Supply of any Products having shorter dating shall be subject to the
written consent of Distributor, which shall not be unreasonably withheld.

(d) Delivery. Any shipment delivered that is within plus or minus ***% of the
quantity ordered will be considered as meeting such order quantity, and any
shipment delivered on a date within plus or minus *** days (+/-*** days) of the
delivery date specified on the purchase order will be considered as delivered on
time. Notwithstanding the foregoing, Manufacturer shall not be deemed in breach
or default under this Agreement: (i) if Distributor has sufficient inventory to
cover any shortfalls under purchase orders; and/or (ii) if any shipment is
deficient by more than ***% of the quantity ordered as a result of
Manufacturer’s Third Party Product supplier’s failure to deliver the quantity
ordered, in which case Distributor will accept the quantity delivered and work
with Manufacturer to re-submit purchase orders in respect of the quantity not
delivered.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

5.4 Acceptance and Rejection and Product Defects.

(a) Delivery of any Products by Manufacturer to Distributor shall constitute a
certification by Manufacturer that such Products conform to the Specifications.
Distributor shall have *** (***) days after receipt of a shipment of such
Products to determine if such Products conform to the Specifications and to
accept or reject any of such Products that fail to conform to the
Specifications. Any claims for failure to so conform (“Claims”) shall be made by
Distributor in writing to Manufacturer within the ***-day period describing in
detail the nonconforming characteristics of the Products. Distributor shall be
deemed to have accepted any Products if it fails to give a Claim in such ***-day
period.

(b) Except for Claims disputed pursuant to Section 5.4(b)(ii) hereof, if
Distributor submits a Claim, then as promptly as possible after the submission
of the Claim to Manufacturer (but in any event within *** (***) business days
after the submission), Manufacturer shall instruct Distributor whether to return
or destroy the Products in question and provide Distributor with replacement
Products. In the event that:

(i) Manufacturer agrees with the Claim, Manufacturer shall pay for all shipping
costs of returning or destroying Products that are the subject of any accepted
Claim. Manufacturer shall bear the risk of loss for such Products, beginning at
such time as they are taken at Distributor’s premises for return delivery.

(ii) Manufacturer does not agree with the Claim, the Parties agree to submit the
Products in question to an independent party that has the capability of testing
the Products to determine whether or not they comply with the Specifications.
The losing Party shall bear all costs and expenses related to such testing and
pay for all shipping costs of returning the Products and sending the replacement
Products.

5.5 Product Warranty.

(a) Manufacturer warrants as manufacturer that in respect of Products and at the
time of shipment, the Products shall: (i) comply with the Specifications, and
(ii) be manufactured in material compliance with all applicable laws, rules and
regulations, including current good manufacturing practices.

(b) If any Product does not conform to the above warranty, including, without
limitation, in the context of any recall of, or other corrective actions with
respect to, the Products, Manufacturer shall be obligated, at its option, to
replace such Product at its own expense and ship such replacement Product back
to either Distributor or the applicable customer at its own expense, or to
credit to Distributor the Supply Price for the Product. If customers return
defective Products to Distributor that are covered by the foregoing warranty, at
Manufacturer’s option, Distributor shall either (i) destroy such Products, or
(ii) ship them to Manufacturer at its expense for such replacement.

(c) Warranty claims shall not apply to damaged Products to the extent such
damage is caused in whole or in part by Distributor’s breach of this Agreement
or use, handling, or storage that is not in accordance with Manufacturer’s
instructions or the Product labeling or that constitutes improper treatment.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

5.6 Sole Remedy. Except as provided in Section 9.1(a) (relating to indemnity for
Third Party claims) and Section 7.2 (relating to recalls), the provisions of
Section 5.4 and Section 5.5 above shall be the sole and exclusive remedy
available to Distributor with respect to any Product that fails to meet the
applicable Specifications or product warranties set forth above.

5.7 Inspection and Audit.

(a) From and after the Commencement Date, Distributor shall have the right, upon
reasonable advance notice and during regular business hours, to inspect and
audit the facilities being used by Manufacturer’s Third Party suppliers for
production of Products (including those of any subcontractor used by
Manufacturer) to assure compliance by Manufacturer with prevailing FDA or other
Regulatory Agency good manufacturing practices, subject to the terms of
Manufacturer’s agreements with its Third Party suppliers.

(b) From and after the Commencement Date, Manufacturer shall have the right,
upon reasonable advance notice and during regular business hours, to inspect and
audit the facilities being used by or for the benefit of Distributor for the
handling, storage and distribution of Products (including those of any
subcontractor or agent used by Distributor) to assure compliance by Distributor
with applicable laws.

(c) A Party shall not carry out the audits provided for under this Section 5.7
more than once per year unless there is reasonable cause for an additional audit
(including, but not limited to, following up any prior deficiencies noted in the
course of prior audits or notification of an issue in any of the foregoing
areas). Each Party performing an inspection or audit shall conduct it in a
manner that minimizes disruption of the business operations of the Party being
audited.

5.8 If an inspection or audit reveals that the facilities do not satisfy the
requirements above in all material respects, then the Party conducting the audit
(the “Auditing Party”) shall promptly provide to the other Party (the “Audited
Party”) written notice of such fact, which notice shall contain in reasonable
detail the deficiencies found in the facilities and, if practicable, those steps
the Auditing Party believes should be undertaken in order to remedy such
deficiencies. The Parties shall discuss in good faith the proposed deficiencies
and, to the extent there is agreement on the proposed deficiencies: (a) if
Distributor is the Audited Party, the Audited Party shall use reasonable efforts
to remedy such deficiencies, or implement a plan to remedy such deficiencies, as
soon as reasonably practical following receipt of the notification thereof; and
(b) if Manufacturer is the Audited Party, the Audited Party shall use reasonable
efforts to cause its Third Party suppliers to remedy such deficiencies, or
implement a plan to remedy such deficiencies, as soon as reasonably practical
following receipt of the notification thereof.

5.9 Data / Reporting Services. Distributor shall prepare inventory reports, by
presentation, detailing the status of its Aggregate Inventory of Products
(“Inventory Reports”) and movement of Products, including Distributor’s Net
Sales and units sold (“Sales Reports”) by NDC number for the Term of this
Agreement. Distributor shall provide Manufacturer with such

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Inventory Reports *** and Sales Reports *** during each ***, except that
Distributor shall provide Sales Reports *** during the ***. At Manufacturer’s
request, more frequent data transmissions or reports may be provided for an
additional mutually agreed upon fee. All such Inventory Reports and Sales
Reports shall include such information as reasonably requested by Manufacturer,
including but not limited to the following:

 

  •  

on hand inventory level by distribution center; and

 

  •  

sales out by distribution center.

Distributor will use commercially reasonable efforts to assure that for each of
the Products the aggregate sales data in units provided in the Inventory Reports
will be within ***% of the total of all Manufacturer sales data provided in the
Sales Reports for each quarter.

5.10 Consignment of Launch Quantities. Notwithstanding any other provision of
this Agreement to the contrary, the following consignment terms shall apply to
launch quantities:

(a) Delivery of Launch Quantity. Manufacturer shall deliver, or arrange for
delivery of, the launch quantity of Product to Prasco ***. Manufacturer shall
contract for *** and invoice Prasco for the expense of such *** (including ***,
***, ***, ***, *** and *** ***).

(b) Title to Launch Quantity. On the Commencement Date, Manufacturer shall
deliver a sale invoice to Prasco, and upon delivery of such sale invoice, title
to the launch quantity shall pass to Prasco, and Manufacturer’s liability as to
delivery thereof shall cease.

ARTICLE 6

PACKAGING AND REMINDER MATERIALS; MANUFACTURER’S TRADEMARKS

6.1 Packaging. All Products supplied to Distributor hereunder shall be in
finished packaged form. Manufacturer shall provide Distributor with sufficient
information concerning packaging and labeling components for Distributor to
develop appropriate artwork, and Distributor shall design such artwork and
supply it to Manufacturer. Manufacturer shall, at its cost, produce all package
labeling materials to be used for the Products (including print-ready artwork
with Distributor’s NDC#). Any changes to the packaging and labeling
specifications requested by Distributor after the First Commercial Sale shall
require the prior written consent of Manufacturer. If Manufacturer consents to
such changes, such changes will be at Distributor’s cost and expense.

6.2 Reminder Labeling and Materials. All reminder materials prepared by
Distributor in connection with the Product shall comply with all applicable
laws, rules and regulations, including without limitation, Section 502(n) of the
Act and 21 CFR Part 200.200 and Part 202. Distributor shall be solely liable for
all statements and representations in Distributor’s reminder materials that are
inconsistent with the labeling for the Branded Products, or which

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

otherwise violate any applicable laws or regulations. Distributor shall submit
to Manufacturer for its approval all reminder materials for the Products prior
to their use by Distributor, and Manufacturer shall respond to any requests for
approval within *** (***) business days; provided, however, that Manufacturer
shall not have any approval rights over any portion of Distributor’s reminder
materials to the extent they relate to the resale pricing of the Products or any
potential competition between Distributor and Manufacturer, and Distributor
shall redact any such information from its submissions to Manufacturer. For
purposes of this Agreement, “reminder materials” includes all labeling and
reminder materials as defined in 21 CFR Section 200.200 and Section 202.1(e)(2),
as well as any other applicable provisions of the Act or applicable regulations.

6.3 Sampling. Distributor shall not provide any samples of Products to any Third
Party.

6.4 Distributor’s Use of Manufacturer’s Trademark. Subject to the terms and
conditions set forth in this Section 6.4, Manufacturer hereby grants to
Distributor a non-exclusive, non-sublicensable, non-transferable, limited,
revocable, license to use the Trademark solely in the manner set forth in
Section 2.3 and as further described in this Section 6.4. Upon termination of
this Agreement, Distributor shall cease using the Trademark, subject to
Distributor’s right to elect to sell off its inventory of Product upon
termination of this Agreement under Section 10.4 for Manufacturer’s Event of
Default; provided that, under such circumstances, Distributor’s use of the
Trademark shall be limited to statements in the Product labeling and
Distributor’s sales materials that the Products are authorized generic versions
of the Branded Products, and Manufacturer’s rights under this Section 6.4 shall
continue during such time.

(a) Distributor shall not use the Trademark as part of Distributor’s trademarks.
Distributor shall not use any trademark, including a third party’s trademark,
which contains or is likely to cause confusion with the Trademark. Distributor
shall not permit any Affiliate or any Third Party under Distributor’s control to
use the Trademark in a manner that is inconsistent with this license or this
Agreement.

(b) Distributor shall at all times use the Trademark in the form and style
provided by Manufacturer and as mutually agreed upon, and in no event shall
Distributor produce, procure, or use any materials incorporating the Trademark
or referring to Manufacturer that have not been approved in advance by
Manufacturer in writing or which do not conform with previously approved
materials. Manufacturer’s failure to provide notice of approval shall be
considered disapproval. Distributor shall not use the Trademark in such a way,
or omit any act, or pursue any course of conduct, which might tend to damage the
goodwill and reputation attaching to the Trademark. Distributor shall comply
with all applicable Laws in connection with its use of the Trademark.
Manufacturer shall at all times have the right to inspect Distributor’s use of
the Trademark and the Products sold in connection therewith.

(c) Distributor acknowledges and agrees that, as between Distributor and
Manufacturer, Manufacturer is and will remain the exclusive owner of the
Trademark, and of all rights, and goodwill associated therewith. To the fullest
extent permitted by local law, any statutory powers which would be granted to
Distributor by virtue of its local use of the Trademark or its licensee status
are excluded. Distributor’s use of the Trademark in connection

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

with the sale, distribution, promotion and advertising of the Products shall,
where reasonably practicable, and where not prohibited by Law: (a) include a
notice of trademark in a manner that is visible to the public; and (b) indicate
in a reasonable manner that the Trademark is owned by Manufacturer and used
under license.

(d) Distributor shall promptly notify Manufacturer in writing regarding any
Third Party that may be infringing any of Manufacturer’s intellectual property
rights in the Trademark or any Third Party which may make a claim that
Distributor’s use of the Trademark infringes or otherwise violates any rights of
any nature in said third party. Manufacturer reserves the right in its sole
discretion to institute any proceedings against such Third Parties and
Distributor shall refrain from doing so. Distributor agrees to cooperate fully
with Manufacturer in any action taken by Manufacturer against such Third
Parties, provided that all expenses of such action shall be borne by
Manufacturer and all damages that may be awarded or agreed upon in settlement of
such action shall accrue to Manufacturer.

ARTICLE 7

REGULATORY; RECALLS

7.1 Adverse Events; Field Alert Report Events FDA Audits; etc.

(a) Notification.

(i) Adverse Drug Experiences and Field Alert Report Events. Distributor shall
notify Manufacturer of any Adverse Drug Experience and/or Field Alert Report
Events with respect to a Product within *** (***) *** of the time such Adverse
Drug Experience or Field Alert Report Events becomes known to Distributor or its
employees or any of their Affiliates and such reports shall be made in
accordance with and in the manner set forth on the form attached hereto as
Exhibit 7.1.

(ii) Complaints. Each Party shall refer any complaints, including medical
complaints and drug product complaints, that it receives concerning any Product
in the Territory to the other Party within *** (***) *** of receiving such
complaint; provided that all complaints concerning suspected or actual product
tampering, contamination or any Product that is out-of-specification shall be
delivered within *** (***) *** of receiving such complaint, and any complaint
that includes a possible Adverse Drug Experience shall be reported to
Manufacturer in accordance with Section 7(a)(i).

(b) Disclosure. Except as required by applicable laws, Distributor shall not
disclose any information concerning any Adverse Drug Experience or any complaint
concerning any Product to any Third Party without the prior written consent of
Manufacturer.

(c) Training. Distributor shall provide its employees and agents with training
to ensure Distributor’s compliance with the required reporting to Manufacturer
under Section 7.1, including training on the scope of “Adverse Drug Experiences”
as defined in Section 1.2, and consistent with FDA law, regulation and guidance.
As defined in Section 1.2,

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

an Adverse Drug Experience includes the FDA definition of “adverse drug
experience” at 21 C.F.R. § 314.80(a): “Any adverse event associated with the use
of a drug in humans, whether or not considered drug related, including the
following: An adverse event occurring in the course of the use of a drug product
in professional practice; an adverse event occurring from drug overdose whether
accidental or intentional; an adverse event occurring from drug abuse; an
adverse event occurring from drug withdrawal; and any failure of expected
pharmacological action”. Distributor shall inform its employees and agents that
all events within the definition of an Adverse Drug Experience shall be
immediately reported to a designated responsible employee of the Distributor,
and that under no circumstances shall an employee or agent (a) fail to
internally report such an event based on his or her opinion that the event is
not related to Product use, or (b) delay a report based on his or her opinion
that the event is not “life-threatening”, “serious”, or “unexpected” as these
terms are understood under 21 C.F.R. § 314.80(a).

(d) Reporting. Manufacturer shall have the sole right to report Adverse Drug
Experience relating to the Products. Manufacturer shall comply with applicable
FDA requirements concerning Adverse Drug Experience Reporting reporting for the
Products, including 21 C.F.R. Section 314.80.

7.2 Recalls.

(a) If a recall of any Product sold by or on behalf of Distributor is required
or recommended by the FDA, or if a recall or suspension of any Product sold by
or on behalf of Distributor is deemed advisable by Distributor and Manufacturer,
such recall or suspension shall be implemented and administered by the Parties,
at the direction of Manufacturer, in a manner that is appropriate and reasonable
under the circumstances and in conformity with accepted trade practices and any
requests, recommendations, or orders of the FDA. Each Party shall cooperate with
the other Party to effectuate such recall.

(b) In the absence of an order or recommendation of the FDA, if the Parties are
unable to agree upon a Product recall or a complete suspension of the
distribution of the Product or Products, Manufacturer shall make the final
decision, except that Distributor may implement and administer a recall or
suspension if it reasonably believes that a failure to administer a recall or
suspension would pose health risks to the public.

(c) Manufacturer shall pay all Recall Costs and Expenses in connection with a
recall under this Section 7.2, except that Distributor shall bear such Recall
Costs and Expenses to the extent such recall is implemented as a result of
Distributor’s breach of its obligations hereunder. As used in this Section 7.2,
the term “Recall Costs and Expenses” means only (i) actual expenses or
obligations to third parties for such recall (but not including payments for
lost profits or economic loss), (ii) the costs and expenses of notifying
customers, (iii) the costs and expenses associated with shipment of the recalled
units of Product, and (iv) the costs and expenses of destroying and replacing
such recalled units (or, in the case of Manufacturer, reimbursing Distributor
for the Supply Price paid with respect to the recalled units if such units
cannot be replaced).

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

(d) Distributor undertakes to use reasonable efforts to establish a tracing and
recall system which will enable Distributor, to the extent reasonably possible,
to identify, as quickly as possible, customers within the Territory who have
been supplied with Product of any particular batch, and to recall such Product
from such customers.

7.3 Information. Distributor shall provide Manufacturer *** (***) days prior to
any FDA reporting deadline all information in Distributor’s possession or
control necessary for Manufacturer to comply with FDA reporting requirements.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 Manufacturer Representations and Warranties. Manufacturer represents and
warrants to Distributor as of the Effective Date that:

(a) all necessary corporate and other authorizations, consents and approvals
which are necessary or required for it to enter into of this Agreement have been
duly obtained;

(b) the entering into of this Agreement by Manufacturer will not (i) violate any
provision of law, statute, rule or regulation or any ruling, writ, injunction,
order, judgment or decree of any court, administrative agency or other
governmental body to which Manufacturer is subject, or (ii) conflict with or
result in any breach of any of the terms, conditions or provisions of, any
agreement to which Manufacturer or any of its Affiliates is a party or by which
it or its Affiliates or any of its or their properties or assets is bound or
affected;

(c) the Products will be sold to Distributor free and clear of all liens, claims
and encumbrances of any nature;

(d) to the best of its knowledge, the manufacture, use and sale of the Products
does not infringe the patents of any Third Party in the Territory; and

(e) it has not granted any license, right or interest in or to the Products, or
any method of manufacture thereof, to any Third Party that would conflict with
the rights being granted to Distributor under this Agreement.

8.2 Distributor Representations and Warranties. Distributor represents and
warrants to Manufacturer as of the Effective Date that:

(a) all necessary corporate and other authorizations, consents and approvals
which are necessary or required for it to enter into this Agreement have been
duly obtained; and

(b) the entering into of this Agreement by Distributor shall not (i) violate any
provision of law, statute, rule or regulation or any ruling, writ, injunction,
order,

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

judgment or decree of any court, administrative agency or other governmental
body, or (ii) conflict with or result in any breach of any of the terms,
conditions or provisions of, any agreement to which Distributor, or any of its
Affiliates is a party or by which it or its Affiliates or any of their
properties or assets is bound or affected.

8.3 Disclaimer of Warranties.

(a) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY TO THE OTHER PARTY OF ANY KIND INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR NONINFRINGEMENT.

(b) NEITHER PARTY MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, CONCERNING THE
SUCCESS OF THE COMMERCIAL EXPLOITATION OF THE PRODUCTS.

8.4 Limitations of Liabilities.

(a) Limitation on Certain Damages. EXCEPT FOR AND ONLY TO THE EXTENT OF ANY
AMOUNTS PAID TO A THIRD PARTY RESULTING IN AN INDEMNIFIABLE CLAIM HEREUNDER, IN
NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
INDIRECT, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS, BUSINESS, OR GOODWILL) IN CONNECTION WITH ANY PRODUCTS
SUPPLIED OR TO BE SUPPLIED HEREUNDER, OR ANY OTHER MATTER COVERED BY THIS
AGREEMENT, REGARDLESS OF WHETHER SUCH LIABILITY IS BASED ON BREACH OF CONTRACT,
TORT, STRICT LIABILITY, BREACH OF WARRANTY, OR ANY OTHER THEORY, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

(b) Maximum Aggregate Liability. EXCEPT FOR AND ONLY TO THE EXTENT OF ANY
AMOUNTS PAID TO A THIRD PARTY RESULTING IN AN INDEMNIFIABLE CLAIM HEREUNDER,
AMOUNTS DUE UNDER SECTION 9.1(c), OBLIGATIONS UNDER SECTIONS 5.4 and 5.5 (WHICH
ARE SUBJECT TO SECTION 5.6) OR SECTION 7.2, AMOUNTS DUE UNDER 9.1(b)(ii)
(RELATING ONLY TO DISTRIBUTOR’S FAILURE TO COMPLY WITH APPLICABLE LAWS RELATING
TO THE SALE AND MARKETING OF PHARMACEUTICAL PRODUCTS) AND ACCRUED AND UNPAID
AMOUNTS DUE UNDER ARTICLE 3, IN NO EVENT SHALL EITHER PARTY’S MAXIMUM AGGREGATE
LIABILITY TO THE OTHER PARTY OR ANY OTHER PERSON WITH RESPECT TO ANY AND ALL
CLAIMS CONCERNING THE PRODUCTS OR ANY OTHER MATTER COVERED BY THIS AGREEMENT,
REGARDLESS OF THE FORM OF ACTION, EXCEED THE *** OR *** BY DISTRIBUTOR TO
MANUFACTURER HEREUNDER DURING THE ***-*** PERIOD IMMEDIATELY PRECEDING THE FIRST
EVENT GIVING RISE TO SUCH LIABILITY.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

(c) Limitation on Actions. NO ACTION, SUIT, OR PROCEEDING ARISING OUT OF THIS
AGREEMENT MAY BE BROUGHT MORE THAN *** YEARS AFTER KNOWLEDGE OF THE FIRST EVENT
GIVING RISE THERETO.

(d) Allocation of Risks. The limitation of liability set forth in this Article 8
reflects a deliberate and bargained for allocation of risks between Distributor
and Manufacturer and is intended to be independent of any exclusive remedies
available under this Agreement, including any failure of such remedies to
achieve their essential purpose.

(e) Essential Part of the Bargain. The Parties acknowledge that the limitations
of liability set forth in this Article 8 are an essential element of this
Agreement between the Parties and that the Parties would not have entered into
this Agreement without such limitations of liability.

ARTICLE 9

INDEMNIFICATION

9.1 Indemnification. In order to distribute among the Parties the responsibility
for claims arising out of this Agreement, and except as otherwise specifically
provided for herein, the Parties agree as follows:

(a) Manufacturer agrees to defend and indemnify and hold Distributor harmless
against any and all Third Party claims, suits or proceedings, and all associated
expenses, recoveries and damages (including, but not limited to, any expenses
incurred in connection with any Product recall), including court costs and
reasonable attorneys fees and expenses, arising out of, based on, or caused by
(i) the breach by Manufacturer of any representation or warranty or covenant
contained in this Agreement, (ii) any personal injury (including death) caused
by the use of Products, or (iii) any claim that the sale of the Products
(including, without limitation, the patents used in connection with making,
using or selling the Products) infringes the intellectual property rights of a
Third Party, except in the case of each of subsections (i), (ii) or
(iii) hereof, to the extent that such claims, suits, proceedings, expenses,
recoveries or damages arise from or are aggravated by acts of or failure to act
by Distributor, including without limitation, any breach by Distributor of this
Agreement.

(b) Distributor agrees to defend and indemnify and hold Manufacturer harmless
against any and all Third Party claims, suits, proceedings, and all associated
expenses, recoveries, and damages including court costs and reasonable attorneys
fees and expenses, arising out of, based on, or caused by (i) the storage, sale,
shipment, promotion or distribution of the Products by Distributor, or (ii) the
breach by Distributor of any representation or warranty or covenant contained in
this Agreement, except in each case to the extent that such claims, suits,
proceedings, expenses, recoveries or damages arise from or are aggravated by
acts of or failure to act by Manufacturer, including without limitation, any
breach by Manufacturer of this Agreement.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

(c) Notwithstanding any provision of this Agreement to the contrary, if any
Third Party makes any claim or demand or files any lawsuit against either Party
on the basis that the marketing and sale of an authorized generic constitutes
unfair competition, (which may include claims also of untrue, false or
misleading advertising), or a similar violation of law, Distributor and
Manufacturer shall consult with each other on how to respond to or defend
against such action (provided that if there is a disagreement, Manufacturer’s
preference shall control), and during the Term, each Party shall share the costs
and expenses (and any resulting liability to any Third Party) incurred by either
Party arising out of such response or defense as so determined (including
reasonable attorneys’ fees) in the same proportion as such Party’s percentage
share of Net Distributable Profits.

9.2 Procedures. In connection with any claim for indemnification under
Section 9.1(a) or (b), (i) the Party seeking indemnification shall provide the
other Party with reasonably prompt written notice of any claim or action for
which it seeks indemnification, (ii) the indemnifying Party shall have the right
to control the defense and settlement of any such claim or action (but only to
the extent no injunctive relief is being sought), and (iii) the indemnified
Party shall reasonably cooperate and provide reasonable assistance in connection
with the defense and settlement of any such claim or action.

ARTICLE 10

TERM AND TERMINATION

10.1 Term. This Agreement shall commence as of the date of this Agreement and
shall continue for a period of five (5) years after the Commencement Date,
unless terminated earlier as provided below (the “Initial Term”). This Agreement
will automatically renew for an additional five (5) year term (together with the
Initial Term, the “Term”) unless either Party elects not to renew this Agreement
by written notice to the other Party, which notice must be provided at least one
year prior to the expiration of the Term.

10.2 Termination by Manufacturer.

(a) Delay in First Commercial Sale. If the First Commercial Sale does not occur
on or before July 1, 2008, Manufacturer may terminate this Agreement at any time
prior to the First Commercial Sale upon written notice to Distributor.

(b) Convenience. Manufacturer may terminate this Agreement whether in whole, or
on a Product-by-Product basis, at any time for any reason upon *** (***) ***
written notice to Distributor.

(c) Distributor Change of Control. Manufacturer may terminate this Agreement
upon *** (*** days written notice to Distributor after a Change in Control of
Distributor, which notice must be given no later than *** (***) days after
Distributor gives Manufacturer written notice of the Change of Control, or if no
notice is provided by Distributor, at any time following such Change of Control.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

10.3 Additional Termination Rights.

(a) Delayed Commencement Notice. If Manufacturer has failed to deliver a
Commencement Notice within *** (***) days after the launch of a Competitive
Product or has failed to deliver a Commencement Notice by July 1, 2008,
Distributor may terminate this Agreement upon written notice to Manufacturer
given within *** (***) days after such occurrence.

(b) Significant Selling Price Decrease. If Distributor’s selling price of
Products to its Third Party customers during any *** (***) *** period decreases
to less than ***% of the Supply Price for the Products sold, then Distributor or
Manufacturer may provide written notice (the “Supply Notice”) to the other party
of such occurrence and, if Distributor is the initiating party, then such notice
shall include a calculation of the Supply Price for each SKU that would have
been necessary to avoid such occurrence. If Distributor and Manufacturer fail to
negotiate a new Supply Price and other terms, including economic terms,
acceptable to both Parties within *** (***) days after delivery of the Supply
Notice, either Party shall have the right to terminate this Agreement
immediately upon written notice delivered within *** (***) days after such ***
(***) day period; provided however, that Distributor shall not have a
termination right under this Section 10.3(b) if prior to the expiration of such
*** (***) day period Manufacturer notifies Distributor that it is reducing the
Supply Price for future deliveries of the Products to the amount specified for
each SKU in Distributor’s Supply Notice to Manufacturer under this
Section 10.3(b), or reducing the Supply Price of the Products in a different
manner that also would have achieved a selling price of at least ***% of the
Supply Price during the *** (***) day period referenced above. For purposes of
this Section 10.3(b), the Supply Price of the Products sold by Distributor and
Distributor’s selling price of those Products shall both be determined on a ***
basis for the various ***, and on an *** basis, and not on a *** by *** basis.

10.4 Termination by Non-Defaulting Party upon Event of Default. Upon the
occurrence of an Event of Default, in addition to all rights and remedies
provided by applicable law, the non-defaulting Party in its sole discretion may
terminate this Agreement upon *** (***) days’ prior notice to the defaulting
Party. For purposes of this Section 10.4, the occurrence of any one or more of
the following acts, events or occurrences shall constitute an “Event of Default”
under this Agreement: (a) either Party becomes the subject of a Bankruptcy
Event; or (b) either Party fails to cure any material breach of its obligations
under this Agreement (including Section 5.5 except where the failure to supply
is a result of Product failing to meet the applicable Specifications or product
warranties wherein Section 5.6 shall be the sole and exclusive remedy) within
*** (***) days after written notice of the breach from the other Party.

10.5 Termination by Mutual Agreement. In the event that the Parties mutually
determine that the arrangements contemplated by this Agreement are no longer in
the best interests of the Parties or the Parties are not otherwise compatible,
the Parties may at any time, by mutual written agreement, terminate this
Agreement.

10.6 Termination for Withdrawal of NDA or Branded Products. Either Party shall
have the right to terminate this Agreement upon *** (***) days written notice to
the other Party in the event of: (i) withdrawal of the NDA for the Branded
Products; (ii) withdrawal of the

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Branded Products from the market for medical or scientific concerns as to
toxicity, safety or efficacy; or (iii) withdrawal of the Branded Products upon
the written request of any Regulatory Agency.

10.7 Force Majeure Events. If either Party is prevented from performing any of
its obligations hereunder due to any cause which is beyond the non-performing
Party’s reasonable control, including fire, explosion, flood, or other acts of
God; acts, regulations, or laws of any government; war or civil commotion;
strike, lock-out or labor disturbances; or failure of public utilities or common
carriers; and, with respect to Manufacturer, Manufacturer’s Affiliates and Third
Parties’ failure to supply Products (a “Force Majeure Event”), such
non-performing Party shall not be liable for breach of this Agreement with
respect to such non-performance to the extent any such non-performance is due to
a Force Majeure Event. Such non-performance will be excused for as long as such
event shall be continuing, provided that the non-performing Party gives
immediate written notice to the other Party of the Force Majeure Event. Such
non-performing Party shall exercise all reasonable efforts to eliminate the
Force Majeure Event and to resume performance of its affected obligations as
soon as practicable. Should the event of Force Majeure continue unabated for a
period of *** (***) days or more, the Parties shall enter into good faith
discussions with a view to alleviating its affects or to agreeing upon such
alternative arrangements as may be fair and reasonable having regard to the
circumstances prevailing at that time.

10.8 Statutory Rights. Distributor acknowledges that it is cognizant of certain
state statutes that impose on a wholesaler, distributor or importer specific
duties and obligations with regard to the termination of a distribution
agreement. Notwithstanding the rights conferred under those statutes to a
distributor, Distributor hereby waives its rights thereunder with respect to a
valid termination pursuant to a right under this Agreement and in consideration
of its appointment hereunder covenants not to sue Manufacturer, or submit a
complaint to any Regulatory Agency or governmental authority, in the event of
the termination of this Agreement except for the purpose of enforcing
Distributor’s rights under this Agreement. This Section in no way affects the
enforcement rights of Distributor to recover amounts earned pursuant to this
Agreement.

10.9 Obligations Following Termination.

(a) Cessation of Distribution Efforts. Upon expiration or termination of this
Agreement for any reason (other than termination under Section 10.4 for
Manufacturer’s Event of Default), (i) Distributor shall immediately stop all
distribution, marketing and sales of the Products, and (ii) other than
termination under Section 10.4 for Distributor’s Event of Default, Distributor’s
binding purchase commitments under Section 5.3(b) shall be canceled
automatically.

(b) Repurchase of Inventory. Upon termination of this Agreement under
Section 10.2(b), 10.2(c), 10.3(b), 10.4, 10.5, or 10.6 within two (2) months
from the effective date of termination, Manufacturer shall purchase from
Distributor, at the Supply Price paid for such Products, (i) in the case of
termination under Section 10.2(b) or 10.6 (and upon Distributor’s request in the
case of termination under Section 10.4 for Manufacturer’s Event of Default), all
inventory of Products then held by Distributor; (ii) in the case of termination
under Section 10.2(c), or 10.5, all saleable inventory of Products then held by
Distributor that has no

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

less than *** (***) *** of remaining shelf life as of the date of termination;
(iii) in the case of termination under Section 10.3(b), *** *** (***) of all
saleable inventory of Products then held by Distributor that has no less than
*** (***) *** of remaining shelf life as of the date of termination; and (iv) in
the case of termination under Section 10.4 for Distributor’s Event of Default,
Manufacturer shall have no obligation to repurchase any of Distributor’s
inventory; provided that in the event of the occurrences described in (i),
(ii) or (iii), Distributor shall have used its commercially reasonable efforts
to reduce the amount of saleable inventory held at termination. In addition to
the foregoing, upon termination under Section 10.2(b) or 10.6 (and upon
Distributor’s request in the case of termination under Section 10.4 for
Manufacturer’s Event of Default), Manufacturer shall reimburse Distributor for
*** costs previously paid by Distributor under Section 5.1 for all inventory of
Products purchased by Manufacturer under this Section 10.9(b), and all
out-of-pocket *** costs associated with returning such inventory to
Manufacturer. To the extent Manufacturer elects to remove a particular Product
from this Agreement under Section 10.2(b), then the provisions contained in this
Section 10.9(b) shall apply only to that Product so removed.

(c) Return of Launch Quantities. Upon termination of this Agreement under
Section 10.2(a) or 10.3(a), Distributor shall promptly return all Products
supplied by Manufacturer to Distributor, and any outstanding invoices from
Manufacturer for such Products shall be canceled automatically.

10.10 Effects of Termination. Upon termination of this Agreement, (a) this
Agreement shall thereafter have no effect, except as provided in Section 12.2,
(b) payment obligations that have accrued and have been invoiced prior to the
date of termination shall remain due and payable in accordance with the terms of
this Agreement, and payment obligations that have accrued but have not been
invoiced as of the date of termination shall be invoiced and paid in full within
*** (***) days of receipt of such invoice, (c) all rights and licenses granted
by Manufacturer to Distributor shall immediately cease, and (d) except as
otherwise set forth herein, neither Party shall be relieved from liability for
any breach of any representation, warranty or agreement hereunder occurring
prior to such termination.

ARTICLE 11

CONFIDENTIALITY, PUBLIC ANNOUNCEMENTS AND DISCLOSURE

11.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed by the Parties in writing, until the later of
(i) the termination of this Agreement or (ii) ten (10) years after the date of
disclosure, each of Distributor and its Affiliates, on the one hand, and
Manufacturer and its Affiliates on the other (the “Recipient”), receiving or
learning of any Confidential Information of the other Party (the “Disclosing
Party”), shall keep such information confidential and shall not publish or
otherwise disclose or use it for any purpose other than as provided for in this
Agreement, except to the extent that it can be established by the Recipient that
the Confidential Information:

(a) Was already known to the Recipient (other than under an obligation of
confidentiality) at the time of receipt by the Recipient, and the Recipient can
so demonstrate by documentary evidence to that effect;

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

(b) Was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Recipient;

(c) Became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission in breach
of a confidentiality obligation of the Recipient;

(d) Was disclosed to the Recipient (other than under an obligation of
confidentiality) by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

(e) Was independently discovered or developed by the Recipient without the use
of the Confidential Information of the Disclosing Party, and the Recipient can
so demonstrate by documentary evidence to that effect.

11.2 Authorized Disclosure. Notwithstanding the foregoing, a Recipient may
disclose Confidential Information of the Disclosing Party to a Third Party to
the extent such disclosure is reasonably necessary to:

(a) Prosecute or defend litigation;

(b) Effectively exercise rights granted to the Recipient hereunder; or

(c) Comply with applicable governmental laws and regulations, orders, rulings,
guidance documents, pronouncements, filing requirements and the like.

In the event a Recipient shall deem it necessary to disclose, pursuant to this
Section 11.2, Confidential Information of the Disclosing Party, the Recipient
shall, to the extent possible, give reasonable advance notice of such disclosure
to the Disclosing Party, shall use reasonable efforts to minimize the scope of
such disclosure, and shall cooperate with the Disclosing Party to take
reasonable measures to ensure confidential treatment of such information,
including, but not limited to, by requiring the Third Party to whom the
Confidential Information is disclosed to agree in writing to maintain such
information in confidence and to use it only for the purposes for which it is
disclosed.

11.3 SEC Filings. If either party elects to file this Agreement with the
Securities and Exchange Commissions (“SEC”), notwithstanding any other provision
in this Agreement to the contrary, such filing with and disclosure by the SEC
shall not constitute a breach of this Agreement; provided, however, that the
electing party will request confidential treatment of the more sensitive terms
hereof to the extent such confidential treatment is reasonably available. The
electing party will provide the other party with an advance copy of the
Agreement marked to show provisions for which the electing party intends to seek
confidential treatment and will consider and take into account the other party’s
reasonable comments thereon.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

11.4 Public Announcements. Neither Manufacturer nor Distributor shall issue any
press release or make any other public announcement or otherwise disclose or
announce this Agreement, the existence thereof, or the terms, conditions or
subject matter hereof, without the prior written approval of the other Party,
including without limitation, approval of the specific text of such release,
announcement or statement; provided, that to the extent Manufacturer or
Distributor, as the case may be, shall have received the advice of counsel that
it is required to make an announcement or furnish a statement pursuant to the
federal securities law or the laws of its jurisdiction of incorporation or any
jurisdiction in which any of its securities are publicly traded or the rules of
any stock exchange upon which its securities are listed or any registered
securities quotation system on which such securities are traded, it shall be
permitted, after providing the other Party with a copy of such announcement or
statement at least *** (***) business days prior to its proposed issuance or
submission, and after discussing such announcement or statement with the other
Party and considering in good faith the modifications to such announcement or
statement proposed by the other Party, to do so even if it has not obtained the
approval of the other Party. Any determination that disclosure by a Party
pursuant to this Section 11.4 is required shall be consistent with such Party’s
past practices with respect to such disclosure.

11.5 Injunctive Relief. Anything herein to the contrary notwithstanding, the
Parties acknowledge that any breach of the provisions of this Article 11 could
cause irreparable harm and significant injury, which may be difficult to
ascertain, and are not susceptible to monetary damages. Accordingly, the Parties
agree that the Disclosing Party shall have the right to obtain the issuance of
an ex parte restraining order or injunction to prevent any breach or continuing
violation of the Recipient’s obligations hereunder, in addition to (and not in
substitution of) any other remedies that may be available to the Disclosing
Party at law or in equity.

ARTICLE 12

MISCELLANEOUS

12.1 Insurance. Each Party agrees to procure and maintain in full force and
effect during the term of this Agreement and for as long as the Products sold by
or on behalf of Distributor are in the marketplace valid and collectible
insurance policies in connection with this Agreement, which policies shall
provide for the type of insurance and amount of coverage described in Exhibit
12.1 to this Agreement. Upon written request, a Party shall provide the other a
certificate of coverage or other written evidence reasonably satisfactory of
such insurance coverage.

12.2 Survival. The provisions of Article 7 and 9 and those provisions of this
Agreement dealing with rights and obligations after termination of this
Agreement shall survive termination of this Agreement to the extent necessary to
give effect to such provisions.

12.3 Independent Contractor Status; No Joint Venture or Partnership. Neither
Party shall have any authority to obligate the other in any respect or to hold
itself out as having any such authority. All personnel of Manufacturer shall be
solely employees of Manufacturer and shall not represent themselves as employees
of Distributor, and all personnel of Distributor shall be solely employees of
Distributor and shall not represent themselves as employees of Manufacturer.
Nothing herein shall be deemed to create a partnership or joint venture between
the Parties.

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

12.4 Binding Effect; Benefits; Assignment.

(a) This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective permitted successors and assigns. Nothing contained
herein shall give to any other person any benefit or any legal or equitable
right, remedy or claim.

(b) This Agreement shall not be assignable by Distributor without the prior
written consent of Manufacturer, except that, subject to Section 10.2(d),
Distributor shall be permitted to assign this Agreement without the prior
written consent of Manufacturer to a Person acquiring all or substantially all
of Distributor’s assets or voting stock. Such assignment shall be subject to the
assignee agreeing in writing to assume the benefits and obligations of this
Agreement. Distributor shall provide Manufacturer prompt notice of any such
sale, or other Change of Control of Distributor promptly following consummation
thereof.

12.5 Entire Agreement; Amendments. Before signing this Agreement, the Parties
have had numerous conversations, including without limitation preliminary
discussions, formal negotiations and informal conversations at meals and social
occasions, and have generated correspondence, including certain financial
projections, and other writings, in which the Parties discussed the transaction
that is the subject of this Agreement and their aspirations for success. In such
conversations and writings, individuals representing the Parties may have
expressed their judgments and beliefs concerning the intentions, capabilities
and practices of the Parties, and may have forecasted future events. The Parties
recognize that such conversations and writings often involve an effort by both
sides to be positive and optimistic about the prospects for the transaction.
However, it is also recognized that all business transactions contain an element
of risk, as does the transaction contemplated by this Agreement, and that it is
normal business practice to limit the legal obligations of contracting parties
to only those promises and representations which are essential to their
transaction so as to provide certainty as to their future rights and remedies.
Accordingly, this Agreement is intended to define the full extent of the legally
enforceable undertakings of the Parties hereto, and no promise or
representation, written or oral, which is not set forth explicitly in this
Agreement is intended by either Party to be legally binding. Each of the Parties
acknowledges that in deciding to enter into this Agreement and to consummate the
transaction contemplated hereby none of them has relied upon any statements or
representations, written or oral, other than those explicitly set forth herein
or therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties hereto unless reduced to writing and
signed by the respective authorized officers of the Parties.

12.6 Severability. In the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn
while maintaining the intent of the Parties, so as not to be invalid, prohibited
or unenforceable in such

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

12.7 Remedies. Unless otherwise expressly provided, all remedies hereunder are
cumulative, and in addition to any other remedies provided for by law and may,
to the extent permitted by law, be exercised concurrently or separately, and the
exercise of any one remedy shall not be deemed to be an election of such remedy
or to preclude the exercise of any other remedy.

12.8 Notices. Any notice, request, consent or communication (collectively, a
“Notice”) under this Agreement shall be effective if it is in writing and
(i) personally delivered, (ii) sent by certified or registered mail, postage
prepaid, return receipt requested, (iii) sent by an internationally recognized
overnight delivery service, with delivery confirmed, or (iv) sent by facsimile,
with receipt confirmed and hard copy delivered by regular mail; addressed as set
forth in this Section 12.8 or to such other address as shall be furnished by
either Party hereto to the other Party hereto. A Notice shall be deemed to have
been given as of (i) the date when personally delivered, (ii) seven (7) business
days after being deposited with the United States Postal Service, certified or
registered mail, properly addressed, return receipt requested, postage prepaid,
(iii) two business days after being delivered to said overnight delivery service
properly addressed, or (iv) immediately upon receiving confirmation of receipt
of the facsimile, as the case may be. All Notices shall specifically state:
(i) the provision (or provisions) of this Agreement with respect to which such
Notice is given, and (ii) the relevant time period, if any, in which the Party
receiving the Notice must respond.

 

If to Manufacturer:   ViroPharma Incorporated   397 Eagleview Boulevard   Exton,
PA 19431   Attn:   Vice President, Commercial Operations   Fax:   610-458-7380  
With a copy to:   ViroPharma Incorporated   397 Eagleview Boulevard   Exton, PA
19431   Attn:   Vice President, General Counsel   Fax:   610-458-7380 If to
Distributor:   Prasco, LLC   7155 E. Kemper Road   Cincinnati, Ohio 45249  
Attention: E. Thomas Arington, Chairman and CEO   Fax: 513-618-3372

12.9 Waivers. The failure of either Party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party. The observance of any
provision of this Agreement may be waived (either generally or in any particular
instance) only with the written consent of the waiving Party.

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

12.10 Counterparts. This Agreement may be executed in any number of
counterparts, and execution by each of the Parties of any one of such
counterparts will constitute due execution of this Agreement. Each such
counterpart hereof shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement.

12.11 Headings. The article and section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

12.12 Construction. The Parties expressly agree that any rule of construction to
the effect that ambiguities are to be resolved against the drafting Party shall
not be applied in the construction or interpretation of this Agreement.

12.13 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware.

[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

IN WITNESS WHEREOF, Distributor and Manufacturer intending legally to be bound
hereby have caused this Agreement to be duly executed as of the date first above
written.

 

VIROPHARMA INCORPORATED By:  

/s/ Michael de Rosen

Name:   Michel de Rosen Title:   President and CEO

PRASCO, LLC By:  

/s/ Christopher H. Arington

Name:   Christopher H. Arington Title:   President



--------------------------------------------------------------------------------

Exhibit 2.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

DESCRIPTION OF PRE-BOOKING ACTIVITIES

Pre-booking activities may consist of the following:

 

  •  

discussions with potential customers to make them aware of the upcoming
availability of the Products as authorized generics from Distributor.

 

  •  

sales order booking starting ***-*** *** prior to the commercial launch of the
Products.

 

  •  

shipment of the Products to any customer in anticipation of commercial launch
where Distributor specifies in writing to the customer that it may not sell the
Products until Distributor approves such sales.



--------------------------------------------------------------------------------

Exhibit 3.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

PRODUCTS AND SUPPLY PRICE

The Supply Price will be as follows:

Vancocin Capsules 125 mg and 250 mg:

 

1.    125 mg:    $*** per finished carton of Product    2.    250 mg:    $***
per finished carton of Product   

For clarity, each finished carton of Product shall contains 2 blister packs of
10 capsules of Product



--------------------------------------------------------------------------------

Exhibit 3.2(a)

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

PERCENTAGE OF NET DISTRIBUTABLE PROFITS

For each Product (on a Product by Product basis):

1. For all times that there is *** *** (***) *** selling a generic version of
the Branded Product to a wholesaler, distributor or directly to a consumer in
the Territory, Distributor shall pay Manufacturer *** *** (***) of Net
Distributable Profits.

2. For all times that there are only *** (***) *** selling a generic version of
the Branded Product to a wholesaler, distributor or directly to a consumer in
the Territory, Distributor shall pay Manufacturer *** *** (***) of Net
Distributable Profits.

3. For all times that there are more than *** (***) *** selling a generic
version of the Branded Product to a wholesaler, distributor or directly to a
consumer in the Territory, Distributor shall pay Manufacturer *** *** (***) of
Net Distributable Profits.

If the date that the *** or *** *** first sells such generic product to a
wholesaler, distributor or directly to a consumer occurs after the *** day of a
month, the adjustment to the percentage of Net Distributable Profits shall
become effective on the *** day of the month following the launch. If the date
of such first sale occurs on or prior to the *** day of the month, the
adjustment to the percentage of Net Distributable Profits shall become effective
on the *** day of the month in which the launch occurs.



--------------------------------------------------------------------------------

Exhibit 3.2(b)

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

ACCRUAL ROLLFORWARD REPORT

Prasco, LLC

Accrual Rollforward Report

for the quarter ended Month, Day, Year

 

     ***      ***      ***      ***      ***      ***      Total  

Beginning Accruals as of Month, Date, Year

     —           —           —           —           —           —           —  
  

Accrual Additions

     —           —           —           —           —           —           —  
  

Actual Charges Against Accruals

     —           —           —           —           —           —           —  
  

Accrual Adjustments

     —           —           —           —           —           —           —  
     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Ending Accruals as of Month, Date, Year

     —           —           —           —           —           —           —  
     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit 3.3(a)(i)

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

INVENTORY ACTIVITY REPORT

Prasco, LLC

Inventory Activity Report

Month, Year

 

PRODUCT NAME    NDC #      Units
Received      Units
Shipped      Current
Inventory
In Units      Cost per
Unit      Inventory
Valuation
Gross  

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX   

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX   

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX   

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX   

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX            
        

 

 

 

Total Product #1

                    XXX                     

 

 

 

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX   

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX   

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX            
        

 

 

 

Total Product #2

                    XXX                     

 

 

 

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX   

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX            
        

 

 

 

Total Product #3

                    XXX                     

 

 

 

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX   

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX   

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX            
        

 

 

 

Total Product #4

                    XXX                     

 

 

 

Strength / Package Size

     —           XXX         XXX         XXX         XXX         XXX            
        

 

 

 

Total Product #5

                    XXX                     

 

 

 

Grand Total

                    XXX                     

 

 

 



--------------------------------------------------------------------------------

Exhibit 3.3(a)(ii)

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

Quarterly Report

for the quarterly period from             , XXXX through             , XXXX (as
defined in Section 3.2)

 

     SKU     SKU     SKU     TOTAL  

Net Sales (as defined in Section 1.27)

        

Gross Amount Billed/Invoiced (including taxes)

     XXX        XXX        XXX        XXX   

Less Deductions:

        

a) Amounts Actually Allowed or Taken:

        

***

     XXX        XXX        XXX        XXX      

 

 

   

 

 

   

 

 

   

 

 

       XXX        XXX        XXX        XXX      

 

 

   

 

 

   

 

 

   

 

 

 

b) Amounts Accrued:

        

***

     XXX        XXX        XXX        XXX   

***

     XXX        XXX        XXX        XXX   

***

     XXX        XXX        XXX        XXX   

***

     XXX        XXX        XXX        XXX      

 

 

   

 

 

   

 

 

   

 

 

       XXX        XXX        XXX        XXX      

 

 

   

 

 

   

 

 

   

 

 

 

c) Adjustments to Amounts Previously Accrued:

        

***

     XXX        XXX        XXX        XXX   

***

     XXX        XXX        XXX        XXX   

***

     XXX        XXX        XXX        XXX   

***

     XXX        XXX        XXX        XXX      

 

 

   

 

 

   

 

 

   

 

 

       XXX        XXX        XXX        XXX      

 

 

   

 

 

   

 

 

   

 

 

 

d) Adjustments for Taxes

     XXX        XXX        XXX        XXX      

 

 

   

 

 

   

 

 

   

 

 

       XXX        XXX        XXX        XXX      

 

 

   

 

 

   

 

 

   

 

 

 

Net Sales (as per Section 1.27)

     XXX        XXX        XXX        XXX   

Minus the Sum of:

        

Supply Price (as defined in Section 3.1)

        

Units—Billed / Invoiced—3rd Parties

     XX        XX        XX     

Multiplied by

     *        *        *     

Units—Supply Price (as per Exhibit 3.1)

     XX        XX        XX        

 

 

   

 

 

   

 

 

   

 

 

 

Supply Price (as per Section 3.1)

     XX        XX        XX        XX      

 

 

   

 

 

   

 

 

   

 

 

 

*** (as defined in Section ***)

        

Net Sales above (as per Section 1.27)

     XXX        XXX        XXX     

Multiplied by

     *          *     

*** (as defined in Section***)

     x %      x %      x %      

 

 

   

 

 

   

 

 

   

 

 

             

 

 

   

 

 

   

 

 

   

 

 

 

***

     XX        XX        XX        XX      

 

 

   

 

 

   

 

 

   

 

 

 

Cost of ***, ***, etc. (as per Section ***)

           

 

 

   

 

 

   

 

 

   

 

 

 

Sum of Invoice Supply Price, ***, and Costs of ***, ***, etc.

     XXX        XXX        XXX        XXX      

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

           

 

 

   

 

 

   

 

 

   

 

 

 

NET DISTRIBUTABLE PROFITS (as defined in Section 1.26)

     XXX        XXX        XXX        XXX      

 

 

   

 

 

   

 

 

   

 

 

 

% of Net Distributable Profits Due (as per Exh. 3.2)

       %        %        %        %    

 

 

   

 

 

   

 

 

   

 

 

 

$ Share Manufacturer – This Period (As Remitted)

     XXX        XXX        XXX        XXX      

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Exhibit 5.3(b)

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

WHOLE LOT SIZES

125 mg presentation – *** packs

250 mg presentation – *** packs



--------------------------------------------------------------------------------

Exhibit 7.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

ADVERSE EVENT REPORTING

See attachment



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

LOGO [g367104ex7_1pg002new.jpg]



--------------------------------------------------------------------------------

Exhibit 12.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

INSURANCE

Each Party will obtain and maintain the following insurance coverage as
specified in Section 12.1:

 

  •  

Distributor

 

  •  

Commercial general liability coverage with a limit of *** dollars ($***) per
occurrence and *** dollars ($***) in the aggregate

  •  

Excess liability coverage, which provides coverage incremental to the above,
with a limit of *** dollars ($***) per occurrence and in the aggregate

 

  •  

Products liability coverage with a limit of *** dollars ($***) per occurrence
and in the aggregate

 

  •  

Manufacturer

 

  •  

Commercial general liability coverage with a limit of *** dollars ($***) per
occurrence and in the aggregate

 

  •  

Products Liability coverage with a limit of *** dollars ($***) per occurrence
and in the aggregate.